Opinion issued November 27, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00782-CV
                            ———————————
                     OSCAR LEE HARRISON, Appellant

                                        V.
                          CITYCHASE LLC, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1115051


                          MEMORANDUM OPINION
      Appellant, Oscar Lee Harrison, proceeding pro se, has failed to timely file his

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After this Court’s

September 13, 2018 Order had directed the county clerk to mail the clerk’s record

to appellant, that Order was returned on October 16, 2018, marked: “RETURN TO
SENDER[,]      NOT     DELIVERABLE          AS    ADDRESSED[,]        UNABLE       TO

FORWARD.”

      The Clerk of this Court’s November 2, 2018 notice and November 6, 2018

notice warned appellant that his appeal was subject to dismissal if he failed to timely

file his appellate brief or update his mailing address within 10 days of those notices.

See TEX. R. APP. P. 9.1(b), 38.8(a)(1), 42.3(b), (c). Appellant neither timely filed

his brief nor provided the Clerk of this Court with any other address. See TEX. R.

APP. P. 9.1(b) (“A party not represented by counsel must sign any document . . . and

give the party’s mailing address, telephone number, fax number, if any, and email

address.”); 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                           2